DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration
Examiner notes the Declaration under Rule 130 filed 04 MAY 2022.  The Declaration does not meet the requirements of MPEP 717.02(a)(I)(B).  “Applications and subject matter disclosed in references (whether patents, patent applications, or patent application publications) will be considered by the examiner to be owned by, or subject to an obligation of assignment to the same person, not later than the effective filing date of the claimed invention, if the applicant(s) or patent owner(s) make(s) a statement to the effect that the application and the disclosed subject matter were, not later than the effective filing date for the claimed invention, owned by or subject to an obligation of assignment to the same person”.  The Declaration discusses the ownership at the time each respective invention was made; this is not enough to establish the ownership at the time the present invention was filed.  Therefore, Zhou ‘666 is still held to be prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘666 (U.S. PGPub 2019/0096666) in view of Chen ‘648 (U.S. PGPub 2009/0127648).  “Aluminum Oxide” (https://accuratus.com/alumox.html copyright 2013, accessed online 15 JAN 2022) is cited as evidence that aluminum oxide is a known dielectric material for Claim 1.
Claim 1 – Zhou ‘666 teaches a processing method comprising:
depositing an aluminum-containing gap-fill film (PG 0066, aluminum oxide gapfill) in a feature of a substrate surface (PG 0065, gapfill material 70 deposited in gaps 61), the feature extending a depth from the substrate surface to a bottom surface, the feature having a width defined by a first sidewall and a second sidewall (PG 0065 in view of Figure 7A and 7B, the pictured gaps are commensurate with the claim).
Zhou ‘666 does not expressly teach or suggest that the deposition occurs in a bottom-up fashion.  Zhou ‘666 teaches that the gapfill film can be deposited by any suitable technique (PG 0066).  Chen ‘648 teaches using subsequent cycles of deposition and etching to deposit dielectric material into a feature of a substrate (e.g. PG 0025-0032, exemplified with silicon oxide but specifically open to dielectrics generally) and teaches that the deposition may be a bottom-up deposition (PG 0025, PG 0032).  “Aluminum Oxide” is cited as evidence that aluminum oxide is a dielectric (Key Properties item 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 to deposit aluminum oxide by the process disclosed in Chen ‘648, as Zhou ‘666 wants to deposit a gapfill film of aluminum oxide by a suitable technique, aluminum oxide is known to be a dielectric material, and Chen ‘648 teaches a method for depositing dielectric gapfill material into a feature of a substrate.
Claim 2 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 1, wherein depositing the aluminum- containing gap-fill film in the bottom-up manner comprises:
forming an aluminum-containing film by depositing an aluminum- containing precursor on the substrate surface and the first sidewall, second sidewall and bottom surface of the feature (Zhou ‘666 PG 0065-0066; if aluminum oxide is deposited, an aluminum-containing precursor is inherent); and non-conformally etching the substrate surface (Chen ‘648 PG 0026).
Claim 3 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 2, further comprising repeating forming the aluminum-containing film by depositing the aluminum-containing precursor and non-conformally etching the substrate surface until the aluminum-containing gap-fill film is formed, such that the depth and width of the feature is filled without voids (Zhou ‘666 PG 0065-0066 disclose the desire to form a void-free aluminum oxide gapfill film; Chen ‘648 teaches a method for forming a void-free dielectric gapfill material at PG 0025-0032 and teaches that the deposition and etching cycles may be repeated as necessary to control the aspect ratio of the feature for void-free deposition at PG 0030).
Claim 4 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 1, wherein the aluminum-containing gap- fill film has a thickness in a range of about 10 A to about 10000 A (Chen ‘648 PG 0022, depth of 2100-2500 Angstroms which is to be filled with dielectric). 
Claim 5 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 1, wherein the aluminum-containing gap- fill film comprises a species according to AICXOyNZ, wherein x, y, and z are independently in a range of 0-3 (Zhou ‘666 PG 0066, aluminum oxide corresponds to AlO1.5 with Cx and Nz both equal to zero; see PG 0027 of Specification for support of this interpretation).
Claim 11 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 1, wherein the feature has an aspect ratio of greater than or equal to 5:1 (Chen ‘648 PG 0022, smallest disclosed ratio is 2100:420 or 5:1).
Claim 12 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 1, wherein the aluminum-containing gap- fill film is free of voids or seams (Zhou ‘666 PG 0066, Chen ‘648 PG 0027).

Claims 6-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘666 / Chen ‘648, and further in view of Lee (“Trimethylaluminum as the Metal Precursor for the Atomic Layer Etching of Al2O3 Using Sequential, Self-Limiting Thermal Reactions”, Lee et al, Chem. Mater. 2016, 28, 2994-3003, accessed online 15 JAN 2022).  “Aluminum Oxide” is cited as evidence that aluminum oxide is a known dielectric material for Claim 13.
Claim 6 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 1, but does not teach or suggest the limitation wherein depositing the aluminum- containing gap-fill film in the feature comprises sequentially exposing theAttorney Docket No. 023867US02PATENT 32 substrate surface to an aluminum-containing precursor, a reactant, a fluorinating agent, and an etchant; or to a reactant, an aluminum- containing precursor, a fluorinating agent, and an etchant.  Chen ‘648 teaches the sequential performing of a deposition process and an etching process (PG 0025-0032).  Lee discloses that a known deposition process for aluminum oxide is sequential exposure to trimethylaluminum (hereinafter TMA) and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 to use the deposition and etching processes and precursors of Lee, as Zhou ‘666 / Chen ‘648 want to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.
Claim 7 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 6, but does not teach or suggest any of the claimed aluminum-containing precursor families.  Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA (hereinafter TMA) and water vapor (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 to use the deposition process and precursor of Lee, as Zhou ‘666 / Chen ‘648 want to deposit aluminum oxide and Lee discloses known precursors suitable for the process.  TMA is an alkyl-containing aluminum compound.
Claim 8 – Zhou ‘666 / Chen ‘648 teaches the processing method of claim 6, but does not teach or suggest any of the claimed fluorinating agents.  Lee discloses that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 to use the etching process and precursors of Lee, as Zhou ‘666 / Chen ‘648 want to etch aluminum oxide and Lee discloses known precursors suitable for the process.  Hydrogen fluoride is the fluorinating agent commensurate with the claims.
Claim 9 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 6, but does not teach or suggest any of the claimed etchants.  Lee discloses that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 to use the etching process and precursors of Lee, as Zhou ‘666 / Chen ‘648 want to etch aluminum oxide and Lee discloses known precursors suitable for the process.  TMA corresponds to R’3Al, where R’ is an alkyl (methyl).

Claim 13 – Zhou ‘666 teaches a processing method comprising:
providing a substrate surface, the substrate surface having at least one feature thereon, the at least one feature creating a gap with a bottom, a top and sidewalls (PG 0065, Figure 7A element 61);
exposing the substrate surface to an aluminum-containing precursor to form a conformal aluminum-containing film on the substrate surface (PG 0065-0066, deposition of aluminum oxide necessarily requires an aluminum-containing precursor; PG 0065 and Figure 7B, the film conforms to the gaps and overcoats the surface); and
exposing the substrate surface to an etchant to preferentially etch the conformal aluminum-containing film at the top of the feature relative to the bottom of the feature (PG 0067, etchback process to remove the gapfill material outside of the gaps).
Zhou ’666 does not teach or suggest the following limitations of Claim 13:
positioning the substrate surface in a processing chamber.
exposing the substrate surface to an aluminum-containing precursor and a reactant.
exposing the substrate surface to a fluorinating agent and an etchant.
optionally exposing the substrate surface to an oxidizing agent after the preferential etch.
repeating sequential exposure to the aluminum-containing precursor and reactant followed by exposure to the fluorinating agent and etchant and optional oxidizing agent to fill the gap of the feature in a bottom-up manner.
Chen ‘648 teaches using subsequent cycles of deposition and etching to deposit dielectric material into a feature of a substrate (e.g. PG 0025-0032, exemplified with silicon oxide but specifically open to dielectrics generally) and teaches that the deposition may be a bottom-up deposition (PG 0025, PG 0032).  “Aluminum Oxide” is cited as evidence that aluminum oxide is a dielectric (Key Properties item 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 to deposit aluminum oxide by the process disclosed in Chen ‘648, as Zhou ‘666 wants to deposit a gapfill film of aluminum oxide by a suitable technique, aluminum oxide is known to be a dielectric material, and Chen ‘648 teaches a method for depositing dielectric gapfill material into a feature of a substrate.  Chen ‘648 teaches that its method preferentially etches the top of the film (the process removes upper sidewall portions while leaving material in the bottom of the feature, PG 0026).  Chen ‘648 teaches that the deposition and etching cycles may be repeated as necessary to control the aspect ratio of the feature for void-free deposition at PG 0030
Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 to use the deposition and etching processes and precursors of Lee, as Zhou ‘666 / Chen ‘648 want to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.
Examiner notes that the oxidizing agent after the preferential etch is optional; therefore, this limitation is not required to properly reject Claim 13.
Claim 16 - Zhou ‘666 / Chen ‘648 / Lee renders obvious the processing method of claim 13, wherein etching the conformal aluminum-containing film after sequentially exposing the substrate surface to the aluminum-containing precursor and the reactant occurs in a range of one to about 10000 times (Chen ‘648 PG 0026, one etch follows at least one deposition, therefore 1 is taught; Chen ‘648 PG 0030 renders obvious repetitions of the deposition and etching cycles to control the aspect ratio such that void-free deposition occurs.)
Claim 17 - Zhou ‘666 / Chen ‘648 / Lee renders obvious the processing method of claim 13, wherein the substrate surface is exposed sequentially to the fluorinating agent and etchant prior to each sequential exposure to the aluminum-containing precursor and reactant (Chen ‘648 PG 0030; repetitions occur after the etch process, therefore the etching sequence of one cycle will precede the deposition sequence of the next cycle).

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘666 / Chen ‘648, and further in view of Lee and George ‘654 (U.S. PGPub 2019/0055654).
Claim 10 – Zhou ‘666 / Chen ‘648 renders obvious the processing method of claim 6, but does not teach or suggest the limitation wherein the aluminum-containing precursor comprises TMA, the fluorinating agent comprises NF3 plasma, and the etchant comprises TMA.  Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 to use the deposition and etching processes and precursors of Lee, as Zhou ‘666 / Chen ‘648 want to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  In Lee, TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.  However, hydrogen fluoride is not the claimed fluorinating agent; NF3 plasma is claimed.  George ‘654 is drawn to thermal ALE processes (Abstract, PG 0008, PG 0010) inclusive of ALE of aluminum oxide (PG 0018).  George ‘654 teaches that hydrogen fluoride and NF3 plasma are both known suitable halogen gases for the process (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 / Lee to use NF3 plasma in place of hydrogen fluoride as suggested by George ‘654, as Lee teaches that ALD of aluminum oxide can be performed by using hydrogen fluoride and George ‘654 teaches that hydrogen fluoride and NF3 plasma are known alternatives for ALE of aluminum oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 14 – Zhou ‘666 / Chen ‘648 / Lee renders obvious the processing method of claim 13, but does not teach or suggest wherein the fluorinating agent comprises a plasma.  Lee teaches hydrogen fluoride as the fluorinating agent (Lee page 2995, right column, first full paragraph).  George ‘654 is drawn to thermal ALE processes (Abstract, PG 0008, PG 0010) inclusive of ALE of aluminum oxide (PG 0018).  George ‘654 teaches that hydrogen fluoride may be used as a plasma for the process (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 / Lee to use hydrogen fluoride plasma as suggested by George ‘654, as Lee teaches that ALD of aluminum oxide can be performed by using hydrogen fluoride and George ‘654 teaches that hydrogen fluoride plasma is a known reagent for ALE of aluminum oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 15 – Zhou ‘666 / Chen ‘648 / Lee / George ‘654 renders obvious the processing method of claim 14, wherein the plasma is a directional plasma (George ‘654 PG 0016, the agent can be a plasma which is directionally applied to at least a fraction of the surface).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘666, Chen ‘648, Lee, and Li ‘324 (U.S. PGPub 2015/0255324).  “Aluminum Oxide” is cited as evidence that aluminum oxide is a known dielectric material for Claim 18.
Claim 18 – Zhou ‘666 teaches a processing method comprising:
providing a substrate having a substrate surface (PG 0065-0066, Figures 7A and 7B), the substrate surface having at least one feature with a top, bottom, and sides and an aspect ratio (Figure 7A and 7B, gaps 61);
exposing at least a portion of the substrate surface to a first process (PG 0065-0066), the first process comprising an aluminum-containing precursor (PG 0065-0066, if aluminum oxide is formed an aluminum source or precursor is inherent), to form a film comprising a species according to AICXOyNZ, wherein x, y, and z are independently in a range of 0-3 (Zhou ‘666 PG 0066, aluminum oxide corresponds to AlO1.5 with Cx and Nz both equal to zero; see PG 0027 of Specification for support of this interpretation); and
exposing the substrate surface to a second process, the second process etching the aluminum-containing film (PG 0067).
Zhou ‘666 does not teach or suggest the following limitations of Claim 18:
wherein the substrate is placed into a processing chamber comprising a plurality of sections, each section separated from adjacent sections by a gas curtain.
wherein the aspect ratio is greater than or equal to 10:1.
exposing at least a portion of the substrate surface to a first process condition in a first section of the processing chamber, the first process condition comprising an aluminum-containing precursor;
laterally moving the substrate surface through a gas curtain to a second section of the processing chamber;
exposing the substrate surface to a second process condition in the second section of the processing chamber, the second process condition comprising a reactant to form a film with the aluminum- containing precursor;
laterally moving the substrate surface through a gas curtain to a third section of the processing chamber;
exposing the substrate surface to a third process condition in the third section of the processing chamber, the third process condition comprising a fluorinating agent;
laterally moving the substrate surface through a gas curtain to a fourth section of the processing chamber;Attorney Docket No. 023867US02PATENT 35
exposing the substrate surface to a fourth process condition in the fourth section of the processing chamber, the fourth process condition comprising an etchant; and
optionally laterally moving the substrate surface through a gas curtain to a fifth section of the processing chamber;
optionally exposing the substrate surface to a fifth process condition in the fifth section of the processing chamber, the fifth process condition comprising an oxidizing agent; and
repeating exposure to the first section, second section, third section, fourth section, and optionally to the fifth section including lateral movement of the substrate surface to fill the feature.
Zhou ‘666 teaches that the gapfill film can be deposited by any suitable technique (PG 0066).  Chen ‘648 teaches using subsequent cycles of deposition and etching to deposit dielectric material into a feature of a substrate (e.g. PG 0025-0032, exemplified with silicon oxide but specifically open to dielectrics generally) and teaches that the deposition may be a bottom-up deposition (PG 0025, PG 0032).  “Aluminum Oxide” is cited as evidence that aluminum oxide is a dielectric (Key Properties item 2).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 to deposit aluminum oxide by the process disclosed in Chen ‘648, as Zhou ‘666 wants to deposit a gapfill film of aluminum oxide by a suitable technique, aluminum oxide is known to be a dielectric material, and Chen ‘648 teaches a method for depositing dielectric gapfill material into a feature of a substrate.
Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 to use the deposition and etching processes and precursors of Lee, as Zhou ‘666 / Chen ‘648 want to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.
Li ‘324 is drawn to a method and apparatus for forming dielectric materials in high aspect ratio features (Abstract, PG 0017) where the material is formed by sequential deposition and etching processes (PG 0017) which may be performed in the same processing chamber (e.g. PG 0019, PG 0024).  The apparatus comprises deposition and etching zones each separated by gas curtains (Figure 1, PG 0019-0021) and teaches that the substrates to be processed are moved laterally between the zones (PG 0024).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 / Lee to use the apparatus of Li ‘324 to perform the deposition and etching processes of Chen ‘648, as Zhou ‘666 / Chen ‘648 / Lee want to perform separated sequential deposition and etching processes on dielectric material and Li ‘324 teaches an apparatus shown to be suitable for the purpose.  Li ‘324 teaches that the sequence may be repeated as desired (Li ‘324 PG 0028).
Examiner notes that the fifth section and fifth exposure are optional and are therefore not required to properly reject Claim 18. 
None of Zhou ‘666 / Chen ‘648 / Lee / Li ‘324 expressly teach a feature with an aspect ratio of at least 10:1.  Chen ‘648 teaches at PG 0027 that the amount of oxide removed with each etching cycle determines how large the original aspect ratio can be without voids being formed in the deposition process.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have controlled the etching step to allow suitable oxide deposition for a given aspect ratio.
Claim 20 - Zhou ‘666 / Chen ‘648 / Lee / Li ‘324 renders obvious the method of claim 18, wherein the film comprises AlO (Zhou ‘666 PG 0066).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou ‘666 / Chen ‘648 / Li / Lee ‘324 as applied to claim 18 above, and further in view of George ‘654.
Claim 19 - Zhou ‘666 / Chen ‘648 / Lee / Li ‘324 renders obvious the method of claim 18, wherein the aluminum-containing precursor and the etchant both comprise TMA (Lee page 2995, right column, first full paragraph).  The references do not disclose NF3 plasma (Lee discloses hydrogen fluoride as cited previously).  George ‘654 is drawn to thermal ALE processes (Abstract, PG 0008, PG 0010) inclusive of ALE of aluminum oxide (PG 0018).  George ‘654 teaches that hydrogen fluoride may be used as a plasma for the process (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Zhou ‘666 / Chen ‘648 / Lee / Li ‘324 to use hydrogen fluoride plasma as suggested by George ‘654, as Lee teaches that ALD of aluminum oxide can be performed by using hydrogen fluoride and George ‘654 teaches that hydrogen fluoride plasma is a known reagent for ALE of aluminum oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘486 (U.S. Patent 8,187,486).
Claim 1 –Liu ‘486 teaches a processing method comprising (Column 3 Line 36 – Column 4 Line 5):
depositing a gap-fill film (Column 3 Lines 52-55, intent to deposit a gap fill material without voids) in a bottom-up manner (Column 3 Lines 55-58) in a feature of a substrate surface (Column 3 Lines 52-55, high-aspect ratio trench), the feature extending a depth from the substrate surface to a bottom surface, the feature having a width defined by a first sidewall and a second sidewall (e.g. Figure 3A element 310, discussed at Column 10 Lines 34-40).
Liu ‘486 does not expressly teach an embodiment where the gap-fill material is an aluminum-containing material (see e.g. Column 13 Lines 42-50, HDPCVD of silicon oxide is exemplified).  Liu ‘486 does disclose generally that other oxides, e.g. aluminum oxide, may be used as an alternate to the exemplified silicon oxide (Column 3 Lines 45-52, specifically Line 51).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the method of Liu ‘486 to deposit aluminum oxide instead of the exemplified silicon oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 2 – Liu ‘486 renders obvious the processing method of claim 1, wherein depositing the aluminum- containing gap-fill film in the bottom-up manner comprises:
forming an aluminum-containing film by depositing an aluminum- containing precursor on the substrate surface and the first sidewall, second sidewall and bottom surface of the feature (Column 3 Lines 49-58; if aluminum oxide is deposited, an aluminum-containing precursor is inherent); and non-conformally etching the substrate surface (Column 3 Lines 56-58; Column 11 Lines 10-26).
Claim 3 – Liu ‘486 renders obvious the processing method of claim 2, further comprising repeating forming the aluminum-containing film by depositing the aluminum-containing precursor and non-conformally etching the substrate surface until the aluminum-containing gap-fill film is formed, such that the depth and width of the feature is filled without voids (Column 3 Lines 49-58).
Claim 5 – Liu ‘486 renders obvious the processing method of claim 1, wherein the aluminum-containing gap- fill film comprises a species according to AICXOyNZ, wherein x, y, and z are independently in a range of 0-3 (Liu ‘486 Column 3 Line 51, aluminum oxide corresponds to AlO1.5 with Cx and Nz both equal to zero; see PG 0027 of Specification for support of this interpretation).
Claim 12 – Liu ‘486 / Chen ‘648 renders obvious the processing method of claim 1, wherein the aluminum-containing gap- fill film is free of voids or seams (Liu ‘486 Column 3 Lines 49-52).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘486 as applied to Claim 1 above, and further in view of Chen ‘648 (U.S. PGPub 2009/0127648).
Claim 4 – Liu ‘486 renders obvious the processing method of claim 1, but does not teach or suggest wherein the aluminum-containing gap- fill film has a thickness in a range of about 10 A to about 10000 A.  Liu ‘486 discusses operations to form shallow trench isolation regions at Column 3 Lines 55-56.  Chen ‘648 is drawn to gap-filling shallow trench isolation regions (Abstract, e.g. PG 0022-0023).  Chen ‘648 discloses substrates comprising trenches with depths of 2100-2500 Angstroms (PG 0022) to be filled with e.g. silicon oxide (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to perform its process on the substrates of Chen ‘648, as Liu ‘486 wants to perform gap-fill operations on semiconductor substrates to form shallow trench isolation regions and Chen ‘648 discloses semiconductor substrates which are desirably processed by gap-filling to form shallow trench isolation regions. 
Claim 11 – Liu ‘486 / Chen ‘648 renders obvious the processing method of claim 1, but does not teach or suggest wherein the feature has an aspect ratio of greater than or equal to 5:1.  Liu ‘486 discloses high-aspect ratio trenches generally at Column 3 Lines 55-58 but does not quantify this definition.  Liu ‘486 discusses operations to form shallow trench isolation regions at Column 3 Lines 55-56.  Chen ‘648 is drawn to gap-filling shallow trench isolation regions (Abstract, e.g. PG 0022-0023).  Chen ‘648 discloses substrates comprising trenches with depths of 2100-2500 Angstroms (PG 0022) to be filled with e.g. silicon oxide (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to perform its process on the substrates of Chen ‘648, as Liu ‘486 wants to perform gap-fill operations on semiconductor substrates to form shallow trench isolation regions and Chen ‘648 discloses semiconductor substrates which are desirably processed by gap-filling to form shallow trench isolation regions.  As discussed at Chen ‘648 PG 0022, the smallest disclosed aspect ratio is 2100:420 Angstroms or 5:1.

Claims 6-9, 13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘486, and further in view of Lee (“Trimethylaluminum as the Metal Precursor for the Atomic Layer Etching of Al2O3 Using Sequential, Self-Limiting Thermal Reactions”, Lee et al, Chem. Mater. 2016, 28, 2994-3003, accessed online 15 JAN 2022).  
Claim 6 – Liu ‘486 renders obvious the processing method of claim 1, but does not teach or suggest the limitation wherein depositing the aluminum- containing gap-fill film in the feature comprises sequentially exposing theAttorney Docket No. 023867US02PATENT 32 substrate surface to an aluminum-containing precursor, a reactant, a fluorinating agent, and an etchant; or to a reactant, an aluminum- containing precursor, a fluorinating agent, and an etchant.  Liu ‘486 teaches the sequential performing of a deposition process and an etching process (Column 3 Lines 55-58).  Lee discloses that a known deposition process for aluminum oxide is sequential exposure to trimethylaluminum (hereinafter TMA) and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to use the deposition and etching processes and precursors of Lee, as Liu ‘486 wants to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.
Claim 7 – Liu ‘486 renders obvious the processing method of claim 6, but does not teach or suggest any of the claimed aluminum-containing precursor families.  Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA (hereinafter TMA) and water vapor (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to use the deposition process and precursor of Lee, as Liu ‘486 wants to deposit aluminum oxide and Lee discloses known precursors suitable for the process.  TMA is an alkyl-containing aluminum compound.
Claim 8 – Liu ‘486 teaches the processing method of claim 6, but does not teach or suggest any of the claimed fluorinating agents.  Lee discloses that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to use the etching process and precursors of Lee, as Liu ‘486 wants to etch aluminum oxide and Lee discloses known precursors suitable for the process.  Hydrogen fluoride is the fluorinating agent commensurate with the claims.
Claim 9 – Liu ‘486 renders obvious the processing method of claim 6, but does not teach or suggest any of the claimed etchants.  Lee discloses that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to use the etching process and precursors of Lee, as Liu ‘486 wants to etch aluminum oxide and Lee discloses known precursors suitable for the process.  TMA corresponds to R’3Al, where R’ is an alkyl (methyl).

Claim 13 – Liu ‘486 teaches a processing method comprising:
positioning the substrate surface in a processing chamber (e.g. Column 16 Lines 38-58), the substrate surface having at least one feature thereon, the at least one feature creating a gap with a bottom, a top and sidewalls (Figure 3A element 310, discussed at Column 10 Lines 34-40));
exposing the substrate surface to a precursor to form a conformal film on the substrate surface (Column 3 Lines 42-43, ALD; ALD process necessarily requires precursors exposed to a substrate surface; Figure 3C and Column 10 Line 60 – Column 11 Line 9 the film conforms to the gaps and overcoats the surface);
exposing the substrate surface to an etchant to preferentially etch the conformal film at the top of the feature relative to the bottom of the feature (Column 3 Lines 55-58, Column 11 Lines 10-26; etchback process to remove the gapfill material outside of the gaps); and
repeating exposure to the precursor and reactant followed by exposure to  the etchant to fill the gap of the feature in a bottom-up manner (Column 3 Lines 55-61).
Liu ‘486 does not teach or suggest the following limitations of Claim 13:
exposing the substrate surface to an aluminum-containing precursor and a reactant.
exposing the substrate surface to a fluorinating agent and an etchant.
optionally exposing the substrate surface to an oxidizing agent after the preferential etch.
repeating sequential exposure to the aluminum-containing precursor and reactant followed by exposure to the fluorinating agent and etchant and optional oxidizing agent to fill the gap of the feature in a bottom-up manner.
Liu ‘486 does not expressly teach an embodiment where the gap-fill material is an aluminum-containing material (see e.g. Column 13 Lines 42-50, HDPCVD of silicon oxide is exemplified).  Liu ‘486 does disclose generally that other oxides, e.g. aluminum oxide, may be used as an alternate to the exemplified silicon oxide (Column 3 Lines 45-52, specifically Line 51).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the method of Liu ‘486 to deposit aluminum oxide instead of the exemplified silicon oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to use the deposition and etching processes and precursors of Lee, as Liu ‘486 wants to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.
Examiner notes that the oxidizing agent after the preferential etch is optional; therefore, this limitation is not required to properly reject Claim 13.
Claim 16 - Liu ‘486/ Lee renders obvious the processing method of claim 13, wherein etching the conformal aluminum-containing film after sequentially exposing the substrate surface to the aluminum-containing precursor and the reactant occurs in a range of one to about 10000 times (Liu ‘648 Column 3 Lines 55-61, e.g. deposition-etch-deposition-etch-deposition, therefore 1 and 2 are expressly disclosed).
Claim 17 - Liu ‘486 / Lee renders obvious the processing method of claim 13, wherein the substrate surface is exposed sequentially to the fluorinating agent and etchant prior to each sequential exposure to the aluminum-containing precursor and reactant (Liu ‘648 Column 3 Lines 55-61, e.g. deposition-etch-deposition-etch-deposition; repetitions occur after the etch process, therefore the etching sequence of one cycle will precede the deposition sequence of the next cycle).

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘486, and further in view of Lee and George ‘654 (U.S. PGPub 2019/0055654).
Claim 10 – Liu ‘486 renders obvious the processing method of claim 6, but does not teach or suggest the limitation wherein the aluminum-containing precursor comprises TMA, the fluorinating agent comprises NF3 plasma, and the etchant comprises TMA.  Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to use the deposition and etching processes and precursors of Lee, as Liu ‘486 wants to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  In Lee, TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.  However, hydrogen fluoride is not the claimed fluorinating agent; NF3 plasma is claimed.  George ‘654 is drawn to thermal ALE processes (Abstract, PG 0008, PG 0010) inclusive of ALE of aluminum oxide (PG 0018).  George ‘654 teaches that hydrogen fluoride and NF3 plasma are both known suitable halogen gases for the process (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 / Lee to use NF3 plasma in place of hydrogen fluoride as suggested by George ‘654, as Lee teaches that ALD of aluminum oxide can be performed by using hydrogen fluoride and George ‘654 teaches that hydrogen fluoride and NF3 plasma are known alternatives for ALE of aluminum oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 14 – Liu ‘486 / Lee renders obvious the processing method of claim 13, but does not teach or suggest wherein the fluorinating agent comprises a plasma.  Lee teaches hydrogen fluoride as the fluorinating agent (Lee page 2995, right column, first full paragraph).  George ‘654 is drawn to thermal ALE processes (Abstract, PG 0008, PG 0010) inclusive of ALE of aluminum oxide (PG 0018).  George ‘654 teaches that hydrogen fluoride may be used as a plasma for the process (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 / Lee to use hydrogen fluoride plasma as suggested by George ‘654, as Lee teaches that ALD of aluminum oxide can be performed by using hydrogen fluoride and George ‘654 teaches that hydrogen fluoride plasma is a known reagent for ALE of aluminum oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Claim 15 – Liu ‘486 / Lee / George ‘654 renders obvious the processing method of claim 14, wherein the plasma is a directional plasma (George ‘654 PG 0016, the agent can be a plasma which is directionally applied to at least a fraction of the surface).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘486, Lee, and Li ‘324 (U.S. PGPub 2015/0255324).
Claim 18 – Liu ‘486 teaches a processing method comprising:
placing a substrate having a substrate surface in a processing chamber (e.g. Column 16 Lines 38-58), the substrate surface having at least one feature with a bottom, a top and sides (Figure 3A element 310, discussed at Column 10 Lines 34-40) and an aspect ratio (inherent from the feature having a bottom and sides);
exposing at least a portion of the substrate surface to a precursor (Column 3 Lines 42-43, ALD; ALD process necessarily requires precursors exposed to a substrate surface);
exposing the substrate surface to a reactant to form a film with the precursor (Column 3 Lines 42-43, ALD; ALD process necessarily requires precursors exposed to a substrate surface);
exposing the substrate surface to an etchant to preferentially etch the conformal film at the top of the feature relative to the bottom of the feature (Column 3 Lines 55-58, Column 11 Lines 10-26; etchback process to remove the gapfill material outside of the gaps); and
repeating exposure to the precursor and reactant followed by exposure to  the etchant to fill the gap of the feature in a bottom-up manner (Column 3 Lines 55-61).
Liu ‘486 does not teach or suggest the following limitations of Claim 18:
wherein the substrate is placed into a processing chamber comprising a plurality of sections, each section separated from adjacent sections by a gas curtain.
wherein the aspect ratio is greater than or equal to 10:1.
exposing at least a portion of the substrate surface to a first process condition in a first section of the processing chamber, the first process condition comprising an aluminum-containing precursor;
laterally moving the substrate surface through a gas curtain to a second section of the processing chamber;
exposing the substrate surface to a second process condition in the second section of the processing chamber, the second process condition comprising a reactant to form a film with the aluminum- containing precursor;
laterally moving the substrate surface through a gas curtain to a third section of the processing chamber;
exposing the substrate surface to a third process condition in the third section of the processing chamber, the third process condition comprising a fluorinating agent;
laterally moving the substrate surface through a gas curtain to a fourth section of the processing chamber;Attorney Docket No. 023867US02PATENT 35
exposing the substrate surface to a fourth process condition in the fourth section of the processing chamber, the fourth process condition comprising an etchant; and
optionally laterally moving the substrate surface through a gas curtain to a fifth section of the processing chamber;
optionally exposing the substrate surface to a fifth process condition in the fifth section of the processing chamber, the fifth process condition comprising an oxidizing agent; and
repeating exposure to the first section, second section, third section, fourth section, and optionally to the fifth section including lateral movement of the substrate surface to fill the feature.
Liu ‘486 does not expressly teach an embodiment where the gap-fill material is an aluminum-containing material of the type claimed (see e.g. Column 13 Lines 42-50, HDPCVD of silicon oxide is exemplified).  Liu ‘486 does disclose generally that other oxides, e.g. aluminum oxide, may be used as an alternate to the exemplified silicon oxide (Column 3 Lines 45-52, specifically Line 51).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the method of Liu ‘486 to deposit aluminum oxide instead of the exemplified silicon oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further from Liu ‘486 Column 3 Line 51, aluminum oxide corresponds to AlO1.5 with Cx and Nz both equal to zero; see PG 0027 of Specification for support of this interpretation.
Lee discloses that a known deposition process for aluminum oxide is sequential exposure to TMA and water vapor (Lee page 2995, right column, first full paragraph) and that a known etching process for aluminum oxide is sequential exposure to TMA and hydrogen fluoride (Lee page 2995, right column, first full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 to use the deposition and etching processes and precursors of Lee, as Liu ‘486 wants to deposit and etch aluminum oxide and Lee discloses known precursors suitable for both processes.  TMA is the aluminum containing precursor, water vapor is the reactant, hydrogen fluoride is the fluorinating agent, and TMA is the etchant.
Li ‘324 is drawn to a method and apparatus for forming dielectric materials in high aspect ratio features (Abstract, PG 0017) where the material is formed by sequential deposition and etching processes (PG 0017) which may be performed in the same processing chamber (e.g. PG 0019, PG 0024).  The apparatus comprises deposition and etching zones each separated by gas curtains (Figure 1, PG 0019-0021) and teaches that the substrates to be processed are moved laterally between the zones (PG 0024).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 / Lee to use the apparatus of Li ‘324 to perform the deposition and etching processes of Chen ‘648, as Liu ‘486 / Lee want to perform separated sequential deposition and etching processes on dielectric material and Li ‘324 teaches an apparatus shown to be suitable for the purpose.  Li ‘324 teaches that the sequence may be repeated as desired (Li ‘324 PG 0028).
Examiner notes that the fifth section and fifth exposure are optional and are therefore not required to properly reject Claim 18. 
None of Liu ‘486 / Lee / Li ‘324 expressly teach a feature with an aspect ratio of at least 10:1.  Liu ‘486 teaches at Column 11 Lines 46-50 that the dimensions of the feature are result-effective with regards to the degree of success of the etching process.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have controlled the etching step to allow suitable oxide deposition for a given aspect ratio.
Claim 20 - Liu ‘486 / Chen ‘648 / Lee / Li ‘324 renders obvious the method of claim 18, wherein the film comprises AlO (Liu ‘486 Column 3 Line 51, aluminum oxide comprises Al-O bonds and therefore comprises AlO).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liu ‘486/ Li / Lee ‘324 as applied to claim 18 above, and further in view of George ‘654.
Claim 19 - Liu ‘486 / Lee / Li ‘324 renders obvious the method of claim 18, wherein the aluminum-containing precursor and the etchant both comprise TMA (Lee page 2995, right column, first full paragraph).  The references do not disclose NF3 plasma (Lee discloses hydrogen fluoride as cited previously).  George ‘654 is drawn to thermal ALE processes (Abstract, PG 0008, PG 0010) inclusive of ALE of aluminum oxide (PG 0018).  George ‘654 teaches that hydrogen fluoride may be used as a plasma for the process (PG 0025).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Liu ‘486 / Lee / Li ‘324 to use hydrogen fluoride plasma as suggested by George ‘654, as Lee teaches that ALD of aluminum oxide can be performed by using hydrogen fluoride and George ‘654 teaches that hydrogen fluoride plasma is a known reagent for ALE of aluminum oxide.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant's arguments filed 04 MAY 2022 have been fully considered but they are not persuasive.
The submitted statement of common ownership does not meet the requirements of MPEP 717.02(a)(I)(B).  “Applications and subject matter disclosed in references (whether patents, patent applications, or patent application publications) will be considered by the examiner to be owned by, or subject to an obligation of assignment to the same person, not later than the effective filing date of the claimed invention, if the applicant(s) or patent owner(s) make(s) a statement to the effect that the application and the disclosed subject matter were, not later than the effective filing date for the claimed invention, owned by or subject to an obligation of assignment to the same person”.  The statement of common interest discusses the ownership at the time each respective invention was made; this is not enough to establish the ownership at the time the present invention was filed.  Therefore, Zhou ‘666 is still held to be prior art.  The Declaration is insufficient to rebut this presumption for the same reasons.  With the expectation that the statement of common ownership and/or the Declaration will be perfected, Examiner has applied a different primary reference (Liu ‘486) as the basis for an alternate set of rejections in the interest of compact prosecution while maintaining the previous rejections based on Zhou ‘666.
Applicant makes no specific arguments to the claims beyond the discussion of Zhou ‘666.  As Zhou ‘666 is held to be prior art at the present time, and in the absence of arguments which identify how the claims distinguish over the prior art, Examiner maintains the propriety of the rejections based on Zhou ‘666.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712